Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, No 2014-6440; to the Court of Appeal, Fourth Circuit, No. 2016-C-0720.
|! Granted. Plaintiffs allegations regarding the validity of the arbitration clause are intertwined with its arguments relating to the validity of the entire subcontract. Therefore, the issue is properly presented to arbitrator, not the court. See Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440 (2006); Rain CII Carbon LLC v. Conoco-Phillips Co., 12-0203 (La. App. 3 Cir. 10/24/12), 105 So.3d 757, writ denied, 12-2496 (La. 1/18/13), 107 So.3d 631. Accordingly, the judgment of the district court is reversed and relators’ exception of prematurity is granted.
HUGHES, J., would deny.